Exhibit 10.71

REVENUE ADJUSTMENT AGREEMENT

BY AND BETWEEN

INTERMUNE PHARMACEUTICALS, INC.

AND

CONNETICS CORPORATION

JUNE 27, 2000



--------------------------------------------------------------------------------

REVENUE ADJUSTMENT AGREEMENT

THIS REVENUE ADJUSTMENT AGREEMENT (the “Agreement”) is made effective and
entered into as of June 27, 2000 (the “Effective Date”) by and between CONNETICS
CORPORATION, a Delaware corporation, with its principal place of business at
3400 West Bayshore Road, Palo Alto, CA 94303 (“Connetics”), and INTERMUNE
PHARMACEUTICALS, INC., a Delaware corporation, with its principal place of
business at 1710 Gilbreth Road, Suite 301, Burlingame, CA 94010 (“InterMune”).
Connetics and InterMune may be referred to herein as a “Party” or collectively
as the “Parties.”

RECITALS

A. WHEREAS, the Parties have entered into that certain Collaboration Agreement,
dated as of April 27, 1999 (the “Collaboration Agreement”), by which, among
other provisions, InterMune became obligated to pay to Connetics: (i) a $500,000
milestone payment on or before March 31, 2001; and (ii) a $1.5 million milestone
payment on or before March 31, 2002;

B. WHEREAS, The Parties have entered into that certain Assignment and Option
Agreement, dated as of June 23, 2000 (the “Assignment Agreement”), pursuant to
which, among other provisions: (i) Connetics assigned to InterMune Connetics’
entire right, title and interest in, to and under that certain License Agreement
for Interferon Gamma by and between Connetics and Genentech, Inc. (“Genentech”)
dated May 5, 1998, as amended (the “Genentech License”) and (ii) InterMune
affirmed its obligation to pay to Connetics the $1.5 million milestone payment
pursuant to the Collaboration Agreement;

C. WHEREAS, the Parties have entered into that certain Transition Agreement,
dated as of April 27, 1999 (the “Transition Agreement”), by which, among other
provisions, the parties have set forth certain rights and obligations with
respect to the revenue from the sales of Actimmune®; and

D. WHEREAS, by this Amendment, the Parties now desire to delete Section 5.2 of
the Assignment Agreement and terminate the Collaboration Agreement and
Transition Agreement (each generically, an “Original Agreement,” and
collectively, the “Original Agreements”) as set forth herein in order to adjust
the Parties’ rights and obligations with respect to the revenue from the sales
of Actimmune.

NOW, THEREFORE, in consideration of the foregoing recitals and mutual promises
hereinafter set forth, the Parties agree as follows:

 

1. DEFINITIONS.

1.1 Actimmune. “Actimmune” means the filled and finished form of the protein
encoded by the interferon gamma-1b gene, and sold and distributed under the
trademark. ACTIMMUNE®, which is owned by Genentech and licensed to Connetics and
its sublicenses under the Genentech License.

1.2 Actimmune Gross Margin. “Actimmune Gross Margin” means Actimmune Net Sales
less all applicable Product Cost of Actimmune Units sold, GNE Royalties, third
party



--------------------------------------------------------------------------------

royalties payable pursuant to Section 8.4 of the Genentech License and CORD
Distribution Costs.

1.3 Actimmune Gross Sales. “Actimmune Gross Sales” means all revenue recorded in
connection with shipments of Actimmune Units multiplied by the price per
Actimmune Unit, including revenue with associated accounts receivable for
accounting purposes for specific shipment/invoicing transactions with respect to
Actimmune Units, and assumes that invoices are prepared immediately following
notification of shipment of goods, and are dated the same day of shipment.

1.4 Actimmune Net Sales. “Actimmune Net Sales” means Actimmune Gross Sales less
adjustments for the following: product returns, Medicare and Medicaid
reimbursements, chargebacks, rebates, state payments, other contractual
reimbursement, and cash discounts.

1.5 Actimmune Units. “Actimmune Units” means vials of ACTIMMUNE® that are sold
as commercial product by InterMune in an arm’s length transaction.

1.6 CORD Distribution Costs. “CORD Distribution Costs” means the actual payment
by InterMune to CORD Logistics, Inc., for distribution services for sales of
Actimmune.

1.7 GNE Royalties. “GNE Royalties” means the amount of royalties payable to
Genentech, Inc. pursuant to section 8.3 of the Genentech License for Actimmune
Net Sales.

1.8 Product Management Costs. “Product Management Costs” means InterMune’s
actual costs to manage sales of Actimmune Units, including all expenses and
services related to sales of such Actimmune Units, such as maintenance of safety
databases, etc., tracked on a regular basis and properly accounted for.

 

2. AMENDMENT OF ASSIGNMENT AGREEMENT.

Section 5.2 of the Assignment Agreement is deleted in its entirety. Section 5.1
of the Assignment Agreement is unaffected by this Agreement.

 

3. TERMINATION OF COLLABORATION AGREEMENT.

The Collaboration Agreement is terminated in its entirety.

 

4. TERMINATION OF TRANSITION AGREEMENT.

The Transition Agreement is terminated in its entirety.

 

5. INTERMUNE PAYMENTS TO CONNETICS.

5.1 June 30, 2000. On June 30, 2000, InterMune shall be obligated to pay and
shall pay $5,218,172 to Connetics; provided however, InterMune shall be credited
$484,305 toward this payment.

 

2



--------------------------------------------------------------------------------

5.2 March 31, 2001. On March 31, 2001, InterMune shall pay $942,478 to
Connetics.

 

6. REVENUE RECOGNITION.

For the fiscal quarter beginning April 1 and ending June 30, 2000, and without
regard to the Effective Date of this Agreement, InterMune shall be entitled to
book and recognize Actimmune Net Sales for sales of all Actimmune Units and the
Actimmune Gross Margin. Effective July 1, 2000, InterMune shall be entitled to
book and recognize all revenues, sales, margins, etc. from the sales of
Actimmune.

 

7. OBLIGATIONS TO THIRD PARTIES AND INDEMNIFICATION OF CONNETICS.

InterMune hereby affirms its obligations pursuant to Section 2.5 of the
Transition Agreement and Section 5.4 of the Assignment Agreement to remit to
Genentech any accounts payable on Actimmune Net Sales for third-party royalties
and for GNE Royalties, all as required by the Genentech License. InterMune
affirms its covenant and agreement to remit the full amount of such royalties
directly to Genentech or the applicable third party, and shall indemnify
Connetics against any action by Genentech or such third party to collect
royalties for Actimmune Unit Sales made after April 27, 1999.

 

8. CONFIDENTIALITY.

8.1 Confidential Information Obligations. As used herein, “Confidential
Information” means all information that a Party discloses to the other Party
under this Agreement or had disclosed to the other Party under the Original
Agreement, provided that Confidential Information shall not include such
information excluded under Section 8.2. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, each
Party agrees that, during the term of this Agreement and for five (5) years
after the expiration or termination of this Agreement, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information furnished to it by the other Party pursuant to this Agreement, the
Collaboration Agreement and/or the Transition Agreement.

8.2 Exceptions. The obligations set forth in Section 8.1 shall not apply to any
Information that the receiving Party can demonstrate by competent evidence:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party by the other Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

 

3



--------------------------------------------------------------------------------

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality to a third party, by a third party who had no obligation to the
disclosing Party not to disclose such information to others; or

(e) is independently developed by the receiving Party without using any of the
other Party’s Confidential Information.

8.3 Terms of the Agreement. The Parties agree that the terms of this Agreement
will be considered Confidential Information of both Parties. Notwithstanding the
foregoing, a Party shall have the right to disclose the material financial terms
of the Agreement to any bona fide potential investor, investment banker,
acquirer, merger partner or other potential financial partner, subject to such
Party obtaining the agreement of such party receiving such Confidential
Information to keep such information confidential.

8.4 Permitted Disclosure. Notwithstanding the limitations in this Section 8,
each Party may disclose Confidential Information belonging to the other Party
(or otherwise subject to this Section 8), to the extent such disclosure is
reasonably necessary in the following instances, but solely for the limited
purpose of such necessity:

(a) filing or prosecuting patents;

(b) regulatory and tax filings;

(c) prosecuting or defending litigation;

(d) complying with applicable governmental laws or regulations or valid court
orders; and

(e) disclosure to a party’s affiliates, licensees, sublicensees, employees,
consultants or agents who agree to be bound by similar terms of confidentiality
and non-use at least equivalent in scope to those set forth in this Article 8.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to this
Section 8.4, it will give reasonable advance notice to the other Party of such
disclosure and endeavor in good faith to secure confidential treatment of such
information. In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information hereunder. Further, the Parties
agree to consult with one another on the provisions of this Agreement to be
redacted in any filings made by a Party with the United States Securities and
Exchange Commission or as otherwise required by law.

 

9. TERMINATION.

9.1 Term of Agreement. The term of this Agreement shall expire upon InterMune’s
payment of the full amounts to Connetics pursuant to Sections 5.1 and 5.2.

9.2 Termination for Material Breach. If either Party shall default in a material
manner with respect to any material provision of this Agreement and the other
Party shall have

 

4



--------------------------------------------------------------------------------

given the defaulting Party written notice of such default, the defaulting Party
shall have thirty (30) days to cure such default. If such default is not cured
within such thirty (30) day period, the non-defaulting Party shall have the
right, upon notice to the defaulting Party and without prejudice to any other
rights the non-defaulting Party may have, to terminate this Agreement unless the
defaulting Party is in the process of attempting in good faith to remedy such
default, in which case, the thirty (30) day cure period shall be extended by an
additional thirty (30) days.

9.3 Surviving Rights. The obligations and rights of the Parties under Sections
7, 8, 9, 10.3, 10.6, 10.7, and 10.11 shall survive any termination or expiration
of the Agreement.

9.4 Accrued Rights and Surviving Obligations. The termination or expiration of
the Agreement for any reason shall be without prejudice to any rights which
shall have accrued to the benefit of either Party prior to such termination or
expiration, including any damages arising from any breach hereunder. Such
termination or expiration shall not relieve either Party from obligations, which
are expressly indicated to survive termination or expiration of the Agreement.

9.5 Bankruptcy Rights. In the event that this Agreement is terminated or
rejected by a Party or its receiver or trustee under applicable bankruptcy laws
due to such Party’s bankruptcy, then all rights and licenses granted under or
pursuant to this Agreement by such Party to the other Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code
and any similar law or regulation in any other country, licenses of rights to
“intellectual property” as defined under Section 101(52) of the Bankruptcy Code.

 

10. MISCELLANEOUS.

10.1 Waiver. No waiver by either Party hereto of any breach or default of any of
the covenants or agreements herein set forth shall be deemed a waiver as to any
subsequent or similar breach or default.

10.2 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their permitted successors and assigns; provided,
however, that InterMune may not assign any of its rights and obligations
hereunder without the prior written consent of Connetics, except as incident to
the merger, consolidation, reorganization or acquisition of stock or assets
affecting substantially all of the assets or actual voting control of InterMune.
Any assignment or attempted assignment by InterMune in violation of the terms of
this Section 10.2 shall be null and void and of no legal effect.

10.3 Notices. Any notice or other communication required or permitted to be
given to either Party hereto shall be in writing and shall be deemed to have
been properly given and to be effective on the date of delivery if delivered in
person or by facsimile or five (5) days after mailing by registered or certified
mail, postage paid, to the other Party at the following address:

 

In the case of InterMune:

InterMune Pharmaceuticals, Inc.

1710 Gilbreth Road,

Suite 301

Burlingame, CA 94010

Fax: (650) 259-0774

 

5



--------------------------------------------------------------------------------

Attention: General Counsel with a copy to:

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Fax: (650) 849-7400

Attention: Barclay Kamb

In the case of Connetics:

Connetics Corporation

3400 West Bayshore Road

Palo Alto, CA 94303

Fax: (650) 843-2899

Attention: General Counsel

Either Party may change its address for communications by a notice to the other
Party in accordance with this Section.

10.4 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

10.5 Amendment. No amendment or modification hereof shall be valid or binding
upon the Parties unless made in writing and signed by both Parties.

10.6 Governing Law. This Agreement shall be governed exclusively by the laws of
the State of California as such law applies to contracts entered into between
and to be performed by California residents entirely in the State of California.

10.7 Dispute Resolution.

(a) In the event of any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement, or the rights or obligations of
the Parties hereunder, the Parties shall try to settle their differences
amicably between themselves by referring the disputed matter to the President of
InterMune and the Chief Executive Officer of Connetics for discussion and
resolution. Either Party may initiate such informal dispute resolution by
sending written notice of the dispute to the other Party, and within ten
(10) days after such notice such representatives of the Parties shall meet for
attempted resolution by good faith negotiations. If such personnel are unable to
resolve such dispute within thirty (30) days of initiating such negotiations,
either Party may seek to have such dispute resolved by binding arbitration under
this Section 10.7. The arbitration shall be held in Palo Alto, California
according to the Commercial Arbitration Rules of the American Arbitration
Association (the “Rules”). The arbitration will be conducted by a panel of three
(3) arbitrators who are knowledgeable in the subject matter that is at issue in
the dispute, are not affiliated directly or indirectly with either Party, and
are selected by mutual agreement of the Parties. Failing such agreement, the
arbitrators shall be selected appointed as provided in the Rules. During the
arbitration, the Parties shall have such discovery rights as the arbitrators may
allow, consistent with the discovery permitted by the Federal Code of Civil
Procedure. In conducting the

 

6



--------------------------------------------------------------------------------

arbitration, the arbitrators shall apply the rules of evidence applicable in
California, and shall be able to decree any and all relief of an equitable
nature, including but not limited to such relief as a temporary restraining
order, a preliminary injunction, a permanent injunction, or replevin of
property, as well as specific performance. The arbitrators shall also be able to
award direct and indirect damages, but shall not award any other form of damage
(e.g., punitive or exemplary damages). The reasonable fees and expenses, of the
arbitrators, along with the reasonable legal fees and expenses of the prevailing
Party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:
If the arbitrators rule in favor of one Party on all disputed issues in the
arbitration, the losing Party shall pay one hundred percent (100%) of such fees
and expenses; if the arbitrators rule in favor of one Party on some issues and
the other Party on other issues, the arbitrators shall issue with the rulings a
written determination as to how such fees and expenses shall be allocated
between the Parties. The arbitrators shall allocate fees and expenses in a way
that bears a reasonable relationship to the outcome of the arbitration, with the
Party prevailing on more issues, or on issues of greater value or gravity,
recovering a relatively larger share of its legal fees and expenses. The
decision of the arbitrators shall be final and may be entered, sued on or
enforced by the Party in whose favor it runs in any court of competent
jurisdiction at the option of such Party. Whether a claim, dispute or other
matter in question would be barred by the applicable statute of limitations,
which statute of limitations also shall apply to any claim or disputes subject
to arbitration under this Section, shall be determined by binding arbitration
pursuant to this Section.

(b) Notwithstanding anything to the contrary in this Agreement, either Party may
(without resort to arbitration) seek immediate injunctive or other interim
relief from any court of competent jurisdiction with respect to any breach of
Section 9 hereof, or as necessary to enforce and prevent infringement of the
patent rights, copyright tights, trademarks, trade secrets, or other
intellectual property rights owned or controlled by a Party or its Affiliates.

10.8 Force Majeure. Any delays in performance by any Party under this Agreement
shall not be considered a breach of this Agreement if and to the extent caused
by occurrences beyond the reasonable control of the Party affected, including
but not limited to acts of God, embargoes, governmental restrictions, fire,
flood, explosion, riots, wars, civil disorder, rebellion or sabotage. The Party
suffering such occurrence shall immediately notify the other Party as soon as
practicable, and any time for performance hereunder shall be extended by the
actual time of delay caused by the occurrence.

10.9 Severability. If any part of this Agreement is declared invalid by any
legally governing authority having jurisdiction over either Party, then such
declaration shall not affect the remainder of the Agreement and the Parties
shall revise the invalidated part in a manner that will render such provision
valid without impairing the Parties’ original interest.

10.10 Cumulative Rights. The rights, powers and remedies hereunder shall be in
addition to, and not in limitation of, all rights, powers and remedies provided
at law or in equity, or under any other agreement between the Parties. All of
such rights, powers and remedies shall be cumulative, and may be exercised
successively or cumulatively.

 

7



--------------------------------------------------------------------------------

10.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall constitute together
the same document.

10.12 Entire Agreement. This Agreement embodies the entire understanding of the
Parties with respect to the subject matter hereof and supersedes and terminates
all previous communications, representations or understandings, either oral or
written, between the Parties relating to the subject matter hereof.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both InterMune and Connetics have executed this Agreement,
as of the day and year first written above.

 

INTERMUNE PHARMACEUTICALS, INC. CONNETICS CORPORATION By: /s/ Scott Harkonen By:
/s/ Thomas G. Wiggans

Print Name: Scott Harkonen Print Name: Thomas G. Wiggans

Title: Pres. & CEO Title: President & CEO